Citation Nr: 9905337	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extraschedular evaluation for residuals of 
a right inguinal herniorrhaphy with ilio-inguinal nerve 
entrapment, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1994 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
residuals of an inguinal herniorrhaphy with ilio-inguinal 
nerve entrapment.

In the introduction of the Board's July 1997 decision and 
remand, it was noted that the claims file included diagnoses 
of various genito-urinary system disorders, including chronic 
epididymitis, orchialgia, orchitis, chronic right scrotal 
pain, and right testicular pain.  It was also noted that it 
appeared that the veteran might have been seeking service 
connection for some of these disorders and for sterility and 
erectile dysfunction.  The Board also noted that in a June 
1997 informal hearing presentation the representative 
asserted that the veteran was entitled to compensation under 
38 U.S.C.A. § 1114 (West 1991 & Supp. 1998) which provides 
compensation for loss of use of a creative organ.  These 
matters were referred to the RO for clarification and 
appropriate action.  However, the RO did not address these 
issues.  This matter is again referred to the RO for prompt 
and appropriate action.  It is also noted that an October 
1989 rating decision denied entitlement to service connection 
for residuals of venereal disease, including right 
epididymitis.  The veteran finalized an appeal with respect 
to this issue; however, in May 1991 he withdrew this appeal 
before the matter was referred to the Board.  Therefore, the 
RO's decision became final.

In a July 1997 decision the Board denied entitlement to an 
increased schedular evaluation for residuals of a right 
inguinal herniorrhaphy with ilio-inguinal nerve entrapment 
and remanded the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998) to the RO for 
development.  The RO completed the requested development to 
the extent possible.  In August 1998, the RO determined that 
an extraschedular rating was not appropriate and the case has 
been returned to the Board for appellate review.

In the January 1999 informal hearing presentation, the 
representative asserted that an increased schedular rating 
was warranted.  As the Board denied entitlement to an 
increased schedular evaluation in its July 1997 decision, it 
appears that this is a new claim for an increased rating and 
this matter is referred to the RO for appropriate 
development.  


FINDING OF FACT

The veteran's residuals of a right inguinal herniorrhaphy 
with ilio-inguinal nerve entrapment, currently evaluated as 
10 percent disabling, is neither unusual nor exceptional in 
nature, nor has it been shown to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

An extraschedular evaluation for residuals of a right 
inguinal herniorrhaphy with ilio-inguinal nerve entrapment, 
is not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On July 19, 1957, the veteran was hospitalized and treated 
for inguinal hernia, direct, right.  It was noted that this 
condition existed prior to enlistment.  On July 24, 1957, the 
veteran underwent a right inguinal herniorrhaphy, Bassini 
type, for a large indirect hernial sac.

By rating decision dated in May 1978, the RO granted service 
connection for a right inguinal herniorrhaphy and assigned a 
zero percent rating, from April 1978.

A VA outpatient treatment record dated in March 1991 reveals 
that the veteran complained of right scrotal pain and 
swelling which he had reportedly had off and on since his 
hernia repair.  The assessment was chronic epididymitis.  In 
May 1991, the veteran sought treatment at a VA outpatient 
clinic for right testicular pain.  The examiner noted that 
the veteran had normal testes and that he had tenderness and 
pain of the spermatic cord up through the inguinal canal.  
The impression was ilioinguinal neuralgia.

Private medical records from the Harris County Hospital 
District reveal that the veteran sought treatment in October 
1991 for residuals of right hernia surgery with adhesion.  
There were no reported findings or diagnoses and it was noted 
that the veteran would be rescheduled for an appointment.  In 
November 1991, the veteran complained of scrotal pain which 
was primarily on the right side.  He reported that the pain 
was constant, dull, and worsened by straining.  The veteran 
referred to the right groin and flank.  It was noted that 
there was no cough impulse and no fascial weakness palpable 
in the right groin.  The examiner noted that the right cord 
was hardened, that the epididymis was tender and beaded, and 
that there was no testicular mass and no varicocele.  The 
diagnosis was chronic epididymitis and prostatitis, and the 
veteran was referred to the urology clinic for further 
evaluation.  In March 1992, an examiner noted that the 
veteran had right inguinal canal aperture tenderness.  There 
was no diagnosis relevant to the residuals of the inguinal 
herniorrhaphy.  

The private medical records further reflect that on April 3, 
1992, the veteran complained of a history of chronic right 
groin and inguinal pain and right testicle edema.  He stated 
that he had had chronic pain since the inguinal herniorrhaphy 
and that the pain had worsened in the last four to five 
years.  He reported that VA physicians told him that the pain 
was due to the prior surgery.  He asserted that the pain 
became worse with erection and sexual intercourse and that 
the pain radiated up through the right inguinal area.  The 
examiner noted that there was moderate right testicular, 
groin, and inguinal tenderness.  The diagnosis was chronic 
right inguinal pain and the veteran was referred to the 
urology clinic.  On April 29, 1992, the veteran again sought 
treatment complaining of pain in his right testicle since the 
in-service inguinal herniorrhaphy which had become worse in 
the last four to five years.  He reported that there was no 
swelling of the scrotum and that he had no voiding 
complaints.  The examiner noted that the right vas felt 
beaded and thickened and that the testes were palpable and 
normal.  The diagnosis was orchitis.

Private medical records from the Harris County Hospital 
District also reveal that the veteran sought treatment on 
numerous occasions between May 1992 and October 1993 for 
right groin pain and pain and swelling of the right testicle.  
These treatment records reveal no evidence of hernia.  The 
diagnoses included orchialgia, scrotal pain, chronic right 
testicular pain, chronic epididymitis, and painful 
wound/entrapped cord.  On June 4, 1992, the veteran had a 
scrotal injection for the pain.  On June 14, 1992 the veteran 
reported that he had had no relief of pain from the injection 
and that he did not want another injection.  It was noted 
that the veteran was hesitant to have an orchiectomy and the 
diagnosis was inflammation/induration of the vas.  In an 
October 1993 Harris County Hospital District treatment 
record, the examiner noted that the veteran had had a cord 
block one year earlier without relief of pain.

At an April 1994 VA examination, the veteran reported that he 
had had right inguinal pain and right scrotal pain since his 
in-service right inguinal herniorrhaphy.  He complained of 
pain and tenderness in these areas and difficulty with 
ambulation.  The veteran denied any history of complete 
erectile dysfunction.  On examination, there was tenderness 
to deep palpation of the right groin and the right spermatic 
cord.  The examiner noted that, otherwise, the genitourinary 
examination was normal.  The examiner noted that the erectile 
performance was maintained and that the only findings were 
subjective in nature.  The impression was probable 
ilioinguinal nerve entrapment for which the veteran was 
currently undergoing evaluation.  The examiner noted that if 
the veteran had symptomatic relief from the pain, he would 
undergo an ablative ethanol injection of the same nerve and, 
if that failed, he would have an open debridement of any 
neuromas that surrounded the nerve.  The examiner stated that 
it was difficult to ascertain the veteran's level of pain; 
however, the examiner thought that it could be easily treated 
with injection therapy.  

VA outpatient treatment records from February 1994 to June 
1995 reveal no evidence of recurrent hernia.  The veteran 
complained on numerous occasions of right inguinal pain, 
right scrotal pain, painful erections, and pain in his right 
testicle.  The diagnoses included right epididymitis, 
questionable ilioinguinal nerve entrapment, right scrotal 
cyst, epididymal orchitis, tenderness of right epididymis, 
scrotal pain, and chronic orchialgia.  In September 1994, the 
veteran sought treatment for right inguinal pain at a VA 
emergency room.  It was noted that there was pain and 
swelling of the right inguinal area and that there was a 
possible hernia; however, the impression was epididymitis.  
The veteran was referred to the urology clinic where he 
complained of right scrotal pain.  The examiner noted that 
there were no palpable masses and that there was a right 
scrotal cyst.  The assessment was epididymal orchitis.  An 
October 1994 examiner noted that there was no hernia.  An 
October 1994 ultrasound of the scrotum revealed more right 
hydrocele than left with testes unremarkable and some right 
epididymitic prominence.  On two occasions in November 1994, 
the veteran underwent a scar neuroma nerve block.  A local 
anesthetic and steroid were injected into the right groin to 
block nerves.  These VA outpatient treatment records also 
include psychiatric evaluations and references to the 
veteran's attendance in a pain recovery group.  

By a rating decision of June 1994, the RO granted an 
increased evaluation to 10 percent for residuals of an 
inguinal herniorrhaphy with ilio-inguinal nerve entrapment, 
effective from June 1993.  The 10 percent evaluation has been 
continued to date.

Private medical records from the Harris County Hospital 
District reveal that the veteran sought treatment in May 1994 
and the examiner noted that there was no right inguinal 
hernia and that there was a light bulge on the left with 
Valsalva.  In June 1994, the veteran reported that he had had 
chronic right orchialgia, mainly at the level of the right 
vas, since the 1957 hernia repair.  The examiner noted the 
veteran's previous treatment and reported that the only 
option left was a right inguinal orchiectomy.  It was noted 
that the veteran wanted surgery.  The diagnosis was chronic 
right orchialgia.  In August 1994, a private physician noted 
that there was ureteral discharge; right testicle pain; a 
small benign cystic lesion of the right scrotum; no mass; 
moderate tenderness of the right epididymitis; and a healed 
right inguinal surgery scar, with no current hernia.  The 
diagnosis was urethritis, non-specific; epididymitis, right; 
and cystic lesion of right scrotum.  In September 1994, the 
veteran again sought treatment for right orchialgia.  The 
physician noted that the veteran had a tender right vas and 
had received a local "vas block" without response.  It was 
noted that the veteran had not had an ilioinguinal block, and 
that he wanted surgery.  The diagnosis was orchialgia.  

When the veteran was hospitalized by the VA in January 1995, 
he complained of back pain and vision problems.  The 
diagnoses were crack cocaine dependency; somatization 
disorder; hiatal hernia; duodenal ulcer; tinea; and chronic 
back pain of an unspecified type for which he has attempted 
five times to be on Social Security disability but he has 
been rejected.  When the veteran was hospitalized by the VA 
in February 1995, the diagnoses were alcoholism, somatization 
disorder, personality disorder, and alcoholic peripheral 
neuropathy.  It was noted that he focused on his hernia and 
claimed that it had persisted and caused sexual problems 
(i.e., that he could not have sex multiple times without 
pain).  While hospitalized he underwent an electromyogram 
which showed a moderate peripheral deficit which the 
attending physician thought could have been on the basis of 
alcoholism.

At the July 1996 VA examination, the examiner noted that the 
veteran had had a repair of a hernia many years earlier and 
that the veteran had had persistent pain in the right groin 
since that time.  The examiner reported that the veteran had 
not had any bulge to the abdomen, any intestinal obstruction, 
or any other complications of hernia since the in-service 
hernia operation.  Examination showed no evidence of right 
inguinal hernia; however, the veteran showed an area along 
the lower groin incision and the right side of the scrotum 
which he reported had been painful since the hernia 
operation.  The examiner reported that the veteran did not 
currently have inguinal hernia, but that he might have some 
type of nerve entrapment phenomenon as a result of the 
hernia, which caused persistent pain.  The examiner noted 
that the pain might be what the veteran associated with the 
hernia, but its relationship to the operation was difficult 
to determine.  The diagnosis was pain in the right groin 
following inguinal herniorrhaphy, possibly secondary to nerve 
entrapment.

VA outpatient treatment records dated from January 1997 to 
January 1998 include a January 1998 treatment record which 
shows that the veteran complained of right groin pain, that 
it was noted that he was status post hernia repair times 40 
years, and that the veteran reported that he had had the pain 
for 40 years.  The treatment provider noted that there was a 
right groin scar, that there was right groin tenderness with 
palpation, and that there was no hernia.  The diagnostic 
impression included questionable adhesive pain, status post 
hernia repair.  

In February 1998, the RO received September 1977 to June 1981 
treatment records from The Methodist Hospital including 
duplicates of June 1981 records that had previously been 
associated with the claims file.  These records do not 
pertain to treatment for the service-connected residuals of a 
right inguinal herniorrhaphy with ilio-inguinal nerve 
entrapment.  

Also in February 1998, the RO received September to December 
1997 treatment records from Dr. B. H. Echols and Columbia 
North Houston Medical Center which show that the veteran 
sought treatment for right inguinal pain and pain in the 
right lower abdomen in October, November, and December 1997.  
The assessments included positive right inguinal pain, 
secondary to inguinal hernia repair; inguinal pain; and 
chronic pain syndrome.  These records also include records of 
treatment for several unrelated disorders. 

In July 1998, the RO received June 1993 to February 1995 
Social Security Administration records which show that the 
veteran had applied for Social Security Administration (SSI) 
benefits and that he did not agree with the determination 
that had been made in his claim.  In February 1995 he 
requested a case review.  He asserted that he was unable to 
work due to depression, hypertension and other disorders 
unrelated to the service-connected disability.  He also 
reported that his disabling condition was "disc and 
hernia," and that his additional conditions included 
inguinal hernia.  

Law and Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is satisfied that all relevant facts 
regarding the claim on appeal have been properly developed 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these exceptional cases is: a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran asserts that his service-connected right inguinal 
herniorrhaphy requires ongoing medical treatment which 
hampers his "everyday living."  

Based upon a review of the record, the Board finds that the 
veteran has not submitted evidence which shows that the 
nature of his herniorrhaphy residuals, currently evaluated as 
10 percent disabling, is so unusual or exceptional as to 
render impracticable the application of the regular schedular 
standards.  He has not shown that the disability markedly 
interferes with employment beyond the extent contemplated by 
the regular schedular criteria.  It is noted that the 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Additionally, although the evidence of record shows that the 
veteran has sought treatment for the herniorrhaphy residuals 
on numerous occasions, the record does not show that he has 
had frequent periods of hospitalization due to this disorder 
which would render impractical the application of regular 
schedular standards.  In fact, the record does not show that 
he was ever hospitalized after service for the purpose of 
treatment of his service-connected residuals of a right 
inguinal herniorrhaphy with ilio-inguinal nerve entrapment.  
The veteran has multiple nonservice-connected disorders in 
the general anatomical area of the herniorrhaphy residuals.  
However, they may not be considered in deciding his claim for 
an extra-schedular rating.  

Therefore, as the veteran's service-connected residuals of a 
right inguinal herniorrhaphy with ilio-inguinal nerve 
entrapment do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards, an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular evaluation for residuals of 
a right inguinal herniorrhaphy with ilio-inguinal nerve 
entrapment, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

